EXHIBIT 10.50

OMNIBUS AMENDMENT TO TERMS AND CONDITIONS OF PERFORMANCE

LONG-TERM INCENTIVE PLAN AWARDS

This Omnibus Amendment to the 2012 Long Term Incentive Plan of C. R. Bard, Inc.
(as Amended and Restated) Performance Long-Term Incentive Award Terms and
Conditions (the “PLTIP”) is effective as of August 2, 2017 (the “Amendment
Date”).

 

1. Section 1(h) of the PLTIP is amended and restated in its entirety, effective
as of the “Closing Date” (as such term is defined in the Agreement and Plan of
Merger, dated April 23, 2017, by and among Becton, Dickinson and Company, the
Company, and Lambda Corp), to read as follows:

(h) Notwithstanding anything to the contrary in the Plan or these Terms and
Conditions, if your employment with the Corporation or one of its Subsidiaries
(1) is terminated without Cause (as defined below) or you terminate your
employment with the Corporation or one of its Subsidiaries for Good Reason (as
defined below) in either case within three years following the occurrence of a
Change of Control (a “CIC Termination”), then you shall earn a number of Shares
equal to the Target Number, and no further Shares shall be earned, or
(2) continues following the occurrence of a Change of Control and the
Performance Long-Term Incentive Award is not assumed or replaced in connection
with the Change of Control, then you shall earn a number of Shares equal to the
Target Number, and no further Shares shall be earned.

(i) For the purposes of these Terms and Conditions, “Cause” shall have the
meaning set forth in your Change in Control Agreement with the Corporation.

(ii) For the purposes of these Terms and Conditions, “Good Reason” shall have
the meaning set forth in your Change in Control Agreement with the Corporation.

Notwithstanding the foregoing, in the event of a Change of Control, the
Committee may take such other actions with respect to the outstanding units as
the Committee deems appropriate.

 

2. The PLTIP is amended, effective as of the Amendment Date, by adding the
following section 15 to the end thereof:

15. Section 409A. Notwithstanding anything herein to the contrary, this
Performance Long- Term Incentive Award is intended to comply with, or otherwise
be exempt from, Section 409A of the Internal Revenue Code, as amended
(“Section 409A”). This Performance Long-Term Incentive Award shall be
administered, interpreted, and construed in a manner consistent with
Section 409A to the extent necessary to avoid the imposition of additional taxes
under Section 409A(a)(1)(B).

Notwithstanding anything herein to the contrary, if you are a “specified
employee” within the meaning of Section 409A, and to the extent all or any part
of the Performance Long-Term Incentive Award constitutes a “nonqualified
deferral of compensation” within the meaning of Section 409A and does not
qualify for an exemption under Section 409A, any payments under this Performance
Long-Term Incentive Award due upon a termination of your employment shall be
delayed and paid or provided on the earlier of (a) the first day of the seventh
month following your “separation from service” (as such term is defined in
Section 409A and the regulations and other published guidance thereunder) for
any reason other than death; and (b) the date of your death.

 

3. In all other respects, the provisions of the PLTIP are hereby ratified and
confirmed, and they shall continue in full force and effect.